Citation Nr: 1416207	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  13-25 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to September 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative competent and credible evidence does not relate the Veteran's low back disability to his service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A November 2008 letter from the RO satisfied the duty to notify provisions pertaining to claims to establish service connection as well as the assignment of disability ratings and effective dates as per the United States Court of Appeals for Veteran's Claims' (the Court's) holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record on appeal includes the Veteran's service treatment records and post-service private and VA treatment records.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

The Veteran was provided a VA examination in connection with the present claim in February 2010, and, because the nexus opinion was not accompanied by adequate rationale, an addendum opinion was obtained in August 2013.  The VA examination report and addendum reflect that appropriate steps were undertaken to determine the nature and etiology of the Veteran's claimed low back disability.  Unlike the February 2010 nexus opinion, the August 2013 addendum opinion is accompanied by adequate rationale and is consistent with the most probative evidence of record.  As such, the Board concludes that, when viewed together, the February 2010 VA examination and August 2013 addendum opinions are adequate for the purpose of adjudicating the Veteran's claim.  38 C.F.R. §§ 3.159(c)(4), 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Discussion

The February 2010 VA examination report reflects a diagnosis of a lumbar spine strain.  Further, although a January 2010 statement from Dr. Karr refers to the Veteran's "arthritic spine," x-ray testing completed in February 2010 ruled out diagnoses of degenerative disc disease and degenerative joint disease (arthritis).  Nonetheless, to the extent that a lumbar spine strain has been diagnosed, element (1) has been demonstrated.  

The Veteran's service treatment records reflect that he sustained contusions of the low back during active duty in August 1953 when he was thrown from a Jeep.  X-rays of the low back were negative, and the Veteran was diagnosed with "abrasions."  Otherwise, the Veteran's service treatment records, to include his separation examination, are devoid of continued complaints or treatment for low back symptoms.  Element (2) has been demonstrated.  

Concerning element (3), evidence of a nexus between the Veteran's low back disability and an in-service disease or injury, the Board notes that most probative competent and credible evidence is unfavorable to the Veteran's claim.  The Board will address the nexus opinions in turn.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993). 

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part: 

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The Board has reviewed the conflicting evidence of record and notes certain strengths and weaknesses with each of the opinions.  Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  

As noted above, after a review of the complete records and an interview with and physical examination of the Veteran, the February 2010 VA examiner opined that the Veteran's current lumbar spine strain was less likely as not related to his in-service injury.  However, because this opinion was not accompanied by any rationale, the Board affords it little, if any probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In support of his claim, the Veteran has submitted a January 2010 statement from Dr. Karr, who, after reviewing the record and noting the Veteran's in-service low back injury, stated, "[C]ertainly [the Veteran's] arthritic spine could be related to the injuries that occurred when he was in the military."  Initially, as noted above, the record is not consistent with Dr. Karr's statement that the Veteran has arthritis of any spine segment, and to that extent, it appears that the opinion was based on an inaccurate factual premise.  Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Further, Dr. Carr's medical opinion is couched of terms of possibility rather than probability, and the Court has firmly held that such medical opinions, that are speculative, general, or inconclusive in nature, do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was ""too general and inconclusive" to support an award of service connection).  Further, applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  38 C.F.R. § 3.102 (2013).

Because of the above-noted deficiencies of the January 2010 and February 2010 opinions from Dr. Karr and the VA examiner, respectively, an addendum opinion addressing the etiology of the Veteran's low back disability was obtained in August 2013.  The August 2013 VA addendum opinion reflect that, after another review of the complete record, a VA clinician opined that the Veteran's current lumbar spine strain was less likely as not related to his in-service low back injury incurred in 1953.  In providing this opinion, the VA clinician acknowledged the Veteran's in-service low back injury, but, noting the extensive time gap between the August 1953 injury and the present, opined that the current low back disability was more likely activities of daily living, to include, bending, crouching, lifting heavy objects, and obesity, among others, in the nearly 60 years since the Veteran's separation from service.  The clinician also addressed the January 2010 opinion from Dr. Karr, noting that the evidence did not show arthritis of any spine segment or complaints of or treatment for low back symptoms for nearly 60 years.  

The Board finds that the August 2013 addendum opinion is highly probative concerning the etiology of the Veteran's low back disability because it was rendered after a thorough review of the record, and is consistent with and cite to specific evidence in the record.  Bloom v. West, 13 Vet. App. 185, 187 (1999).

The only nexus evidence of record which is favorable to the claim comes from the Veteran.  The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009).  However, the Veteran's lumbar spine strain is not a condition that can be causally-related to military service without medical expertise.  Davidson, 581 F.3d 1313; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements as to the origin of his disability do not constitute competent evidence.

For chronic disabilities listed under 38 C.F.R. § 3.309(a), an alternative method of establishing the second and third element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, as discussed above, the record does not reflect a diagnosed disability pertaining to the Veteran's low back which is considered a chronic disability within the purview of 38 C.F.R. § 3.309(a).  The alternative method for establishing service connection through continuity of symptomatology is not applicable.  

Further, there most probative competent and credible evidence does not show frequent and persistent symptoms of the Veteran's low back disability since service.  Although the record reflects the Veteran's competent assertions of pain in his low back during and since service, this evidence is not credible in light of the evidence showing no complaints of or treatment for low back symptoms for nearly 60 years after his service separation.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Thus, entitlement to service connection for a low back disability based on frequent and persistent symptoms must be denied.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013). 

Based on the unfavorable nexus evidence, the probative weight of the evidence against a finding of frequent and persistent symptomatology, and the lack of evidence of a chronic disease within the initial post-service year, the criteria for service connection for a low back disability are not met, as the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


